'Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 1 of 15

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
CASE NO.: 3-19-bk-367
IN RE: KEZIA L. HOLMES
Debtor(s)
CHAPTER 13 PLAN

A. NOTICES.

Debtor 1 must check one box on each line to state Whether or not the Plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked, the
provision will be ineffective if set out later in the Plan.

A limit on the amount of a secured claim based on a Valuation Which lncluded Not lncluded
may result in a partial payment or no payment at all to the secured X
creditor. See Sections C.5 (d) and (e). A separate motion Will be filed.

Avoidance of a judicial lien or nonpossessory, Included Not lncluded

nonpurchase money security interest under

ll U.S.C §522 (t). A separate motion Will be filed. X

See Section C.5(e).

Nonstandard provisions, set out in Section E. lncluded Not Included
X

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of lO% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the Trustee
for the period of 60 months. If the Trustee does not retain the full 10%, any portion not retained
Will be disbursed to allowed claims receiving payment under the Plan and may cause an increased
distribution to the unsecured class of creditors:

$1,525.81 from month l through 60

 

1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuals

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 2 of 15

C. PROPOSED DISTRIBUTIONS.
l. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $5 000 Total Paid Prepetition $-0- Balance Due $5,000

 

MMM Fee $ Total Paid Prepetition $ Balance Due $
Estimated Monitoring Fee: 325 /month
Attorney’s Fees Payable through Plan at $625 Monthly (subject to adjustment) for months l
through 8.
2. DOMESTIC SUPPORT OBLIGATIONS (as defined in llU.S.C. 8101 (14A).

Creditor (+ Last 4 digits Total Claim Amount
of Acct. No.)

3. ' PRIORITY CLAIMS ( as defined in 11 U.S.C. 8 507).

Creditor (+ Last 4 digits of Total Claim Amount
of Acct No.) l
IRS $4,800

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of Which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments The Trustee shall disburse adequate protection payments to secured creditors
prior to confirmation, as soon as practicable, if the Plan provides for payment to the secured
creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a proof of
claim for the secured creditor under §501(0), and no objection to the claim is pending lf Debtor’s
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be
deemed contractually paid on time.

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 3 of 15

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain/Mortga`ge, H()A and Condo Association payments and arrears, if any, paid through
the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor’s principal
residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
monthly post-petition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, Which may be adjusted up or down as provided for under the loan documents, are due
beginning the first due date after the case is filed and continuing each month thereafter. The
Trustee shall pay the post-petition mortgage payments for Debtor’s principal residence on the
following mortgage claims:

Creditor (+Last 4 Digits Collateral Regular Monthly Arrears
of Acct No.) Address Payment
U.S. Bank N.A. c/o 8253 Justin Rd. N. $523.98 $18,000

BSI Financial Svs. (4884) Jax., FL

(b) Claims Secured by other Real Property which Debtor Intends to Retain/Mortgage
Payments, HOA and Condo Association payments and arrears, if any, paid through the Plan.
lf the Plan provides to cure prepetition arrearages on a mortgage, Debtor Will pay, in addition to all
other sums due under the proposed Plan, all regular monthly post-petition mortgage payments to the
Trustee as part of the Plan. These mortgage payments, Which may be adjusted up or down as
provided for under the loan documents, are due beginning the first due date after the case is filed
and continuing each month thereafter The Trustee shall pay the post-petition mortgage payments
on the following mortgage claims.

Creditor (+Last 4 Digits Collateral Regular Arrears
Of Acct. No.) Address Monthly
Payment

(c) Claims Secured by Real Property/Debtor Intends to Seek Mortgage
Modif`ication. lf Debtor obtains a modification of the mortgage, the modified payments shall be
paid through the Plan. Pending the resolution of a mortgage modification request, Debtor shall
make the following adequate protection payments to the Trustee: (l) for homestead property, the
lesser of 31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowners association fees), lor the normal monthly contractual mortgage payment; or (2) for
non-homestead, income~producing property, 75% of the gross rental income generated from the

property.

Creditor (+Last Collateral Address Adequate Protection
4 Digits of Acct No.) Payment

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 4 of 15

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (strip down). Under ll U.S.C. § 1322(b)(2), this provision does not apply
to a claim secured solely by Debtor’s principal residence A separate motion to determine
secured status or to value the collateral must be filed. The secured portion of the claim,
estimated below, shall be paid. Unless otherwise stated in Section E, the payment through the Plan
does not include payments for escrowed property taxes or insurance.

Creditor (+Last 4 Digits Collateral Claim Value Payment Interest Rate
Of Acct. No.) Description/ Amount Through
Address . Plan

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under ll U.S.C.
§506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under § 506 to determine
secured status and to strip a lien.

Creditor (+Last Collateral Description/ Address
4 Digits of Acct No.)
Panatte, LLC 8253 Justin Rd. N.

Jacksonville, FL

(f) Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under The Final Paragraph in 11 U.S.C. § 1325(a). The
claims listed below Were either: (l) incurred within 910 days before the petition date and secured by
a purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred Within one year of the petition date and secured by a purchase money security interest in
any other thing of value. These claims will be paid in full under the Plan with interest at the rate
stated below.

Creditor (+Last 4 Digits Collateral Claim Payment Interest Rate
Of Acct. No.) Description/ Amount Through
Address Plan

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 5 of 15

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under ll U.S.C. § 1322(b)(2). The following secured claims will be paid in full under
the Plan with interest at the rate stated below.

Creditor (+Last 4 Digits Collateral Claim Payment Interest Rate
Of Acct No.) Description/ Amount Through

Address Plan
Santander Consumer USA, lnc. 2013 Acura $16,207 $199.25 (1-8) 7%

$339.64 (9-60)

(h) Claims Secured by Personal Property- Maintaining Regular Payments and
Curing Arrearage, if any, with All Payments in Plan.

Creditor (+Last 4 Digits Collateral Regular Arrearage
Of Acct No.) Description Contractual
Payment

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being
made via automatic debit/draft from Debtor’s depository account and are to continue to be paid
directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic
stay is terminated in rem as~to Debtor and in rem and in personam as to any co-debtor as to these
creditors and lessors upon the filing of` this Plan. Nothing herein is intended to terminate or
abrogate Debtor’s state law contract rights.

Creditor (+Last 4 Digits Property/Collateral
Of Acct No.)
(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender

the following collateral/property The, automatic stay under ll U.S.C. Sections 362(a) and l301(a)
is terminated in rem as to Debtor and in rem and in personam as to any co-debtor as to these
creditors upon the filing of this Plan.

Creditor (+Last 4 Digits . Collateral/Property
Of Acct No.) Description/Address

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors The automatic stay is terminated in rem as to
Debtor and in rem and in personam as to any co-debtor With respect to these creditors upon the

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 6 of 15

filing of this Plan. Debtor’s state law contract rights and defenses are neither terminated nor
abrogated.

Creditor (+Last 4 Digits Collateral
Of` Acct No.) Description/Address

6. LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall dispurse payments to creditors under leases or executory contracts prior to confirmation, as
soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under §
501(c), and no objection to the claim is pending. If Debtor’s payments under the Plan are timely
paid, payments to creditors/lessors under the Plan shall be deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
contracts and proposes the prompt cure of any prepetition arrearage as follows.

Creditor/Lessor Description of` j Regular Arrearage and

(+Last 4 digits Leased Property Contractual Proposed
Of Acct No.) Payment Cure

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid Directly by the Debtor. Debtor assumes the following lease/executory contract claims that
are paid via automatic debit/drah from Debtor’s depository account and are to continue to be paid
directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic
stay is terminated in rem as to Debtor and in rem and in personam as to any co-debtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or
abrogate Debtor’s state law contract rights.

Creditor/Lessor Property/Collateral
(+ Last 4 Digits
Of Acct No.)

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will surrender the
following leased real or personal property. The automatic stay is terminated in rem as to Debtor

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 7 of 15

and in rem and in personam as to any co-debtor as to these creditors and lessors upon the filing of
this Plan.

Creditor/Lessor ` Property/Collateral
(+ Last 4 Digits to be Surrendered
of Acct No.)

Aileen Fearon-Frisz Rental Home

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the
above referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan.
The estimated dividend to unsecured creditors shall be no less than $2,399.

D. GENERAL PLAN PROVISIONS:

l. Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
Court.

3. lf Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise; or

(b) X shall vest in Debtor upon confirmation of the Plan.

4. T he amounts listed for claims in this Plan are based upon Debtor’s best estimate and
belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered by
the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claims. An allowed proof of claim Will control, unless the Court orders otherwise

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 8 of 15

5. The Debtor may attach a summary or spreadsheet to provide an estimate of
anticipated distributions The actual distributions may vary. If the summary of
spreadsheet conflicts With this Plan, the provisions of the Plan control prior to
confirmation, after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
due (However, if Debtor is not required to file tax returns, Debtor shall provide
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-ZS and Form
1099s, to the Trustee within 14 day of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments Debtor shall not
instruct the lnternal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtor shall spend no tax refunds without first
having obtained the Trustee’s consent or court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this
section are deemed void and are stricken.

1. Arrears owed U.S. Bank c/o
BSI Fin. Svs: $-0- (1-8) l
S346.16 (9-60)

2. Unsecured Creditors: $-0- (1-8)
é¢[é , l‘l W(9-60)

3. IRS Priority Claim: S-0- (1-8)
$92.31 (9-60)

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 9 of 15

l HEREBY CERTIFY a copy hereof has been furnished electronically or by US Mail to

all interested parties on the attached matrix this fay day of February, 2019.

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the Wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the model Plan adopted by this Court, and that this plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

Higginbotham Law Firm
Attorneys for Debtor(s)

`~:>,e;\m§¢/M…“ ~~

D.C. Higginbotham, Esquire
Florida Bar #167121

Trent D. Higginbotham, Esquire
Florida Bar #Ol 19203

925 Forest Street

Jacksonville, FL 32204

Phone: (904) 354~6604

FAX: (904) 354-6606

 

§§ :,,: ;, {,t AM, I)ATED: 1 5 6,9
Debtor sz D.C. Higginbotham/ `
T rent D. Higginbotham as Attorney in Fact)

 

Debtor (By D.C. Higginbotham/ DATED:
Trent D. Higginbotham as Attorney in Fact)

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 10 of 15

POWER GF ATT()RNEY
FOR FILING AND SIGN]NG CHAPTER 13 PLANS

l, l< €7'\ 4 <’i °L A €’ and , hereby name
and appoint my attorneys D.C. Higginbotham and Trent D. Higginbotham, or either of them,
whose business address is 925 Forest St., Jacksonville, FL 32204 to be my lawful Attorney-ln-
Fact to act for me and sign and file plans, amended plans and modihed plans for my Chapter 13

CElSC. §A<`/

 

 

 

    

 

Signature Signature
DATE: L 3 \ \ j DATE:
STATE OF FLORUJA

COUNTY OF 2 0 </,('b

Before me the undersigned authority, personally appeared id 6 2\ A g QL é é 5 ,
who being first duly sworn, depose(s) and say(s) that

and
he/she/they is the person/people named in the foregoing Power of Attomey; he/she/they has/have

read the same, know(s) the contents thereof and the same are true and correct

SWORN TO AND SUBSCRIBED before me this
3\ dayof ~`)}/J- 29(§

?_,_-

 

by `S> QZ:\_,

  
    
 

 

",s‘»~`- ~.~> ,,.' ;:. ~\ , . H_M
O\JGU\S C, H\GGlNBOl '
"" liotary Pub\`\c - State of Flor\da

, Comm`\ss'\on G
k § N\y Comm.EXp'\teS DECM'?O]O
, ’ wnded\hr'o“g\‘ Na“°“amma'y ASS‘ .,

  

  
 

NOTARY PUBLIC, State of Florida

 

My Commission Expires:

Pers onally known , or

Produced

/

as identiication.

 

CaSe 3219-bk-00367-.]AF DOC 7 Filed 02/05/19

Label Matrix for local noticing
113A-3

Case 3:19-bk-00367-JAF

Middle District of Florida
Jacksonville

Tue Feb 5 14:02:48 EST 2019

ACS/JP Morgan Chase Bank
501 Bleecker St.
vtica, NY 13501-2401

Academy Bank
PO Box 26458
Kansas City, M0 64196-6458

Allied Debt Recover Svcs
for Vystar CU

2000 Warrensville Center Rd
South Euclid, OH 44121-2600

(p)AMERICREDIT FINANCIAL SERVICS DBA GM FINAN
PO BOX 183853
ARLINGTON TX 76096-3853

Asset Acceptance LLC
c/o Rodolfo J; Miro
PO Box 9059

Brandon, FL 33509-9059

BSI Financial Svs./

U.S. Bank N.A.

PO Box 517

Titusville, PA 16354-0517

CCSC

for Allstate Insrance Co.
PO Box 55156

Boston, MA 02205-5156

(p)cAPITAL oNE
Po Box 30285
sur md cITY ur 34130-0285

Certegy Payment Recovery Svs
for Air Tran Airways Inc.

11601 Roosevelt Blvd.

Saint Petersburg, FL 33716-2202

Kezia L. Holmes
8253 Justin Rd. North
Jacksonville, FL 32210-3482

AFNI

for AT&T

PO Box 3517

Bloomington, IL 61702-3517

Adam Jeffrey Katz, P.A.

for Untied Tranzactions

5571 N. University Dr.,

Ste 204

Pompano Beach, FL 33067-4653

Amcol Systems

for St Vincent’s Med Cntr
111 Lancewood Rd
Columbia, SC 29210-7523

American Home Shield Corp.
PO Box 851
Memphis, TN 38101-0851

Autid Systems Inc.

for Winn Dixie

3696 Ulmerton Rd., Ste 200
Clearwater, FL 33762-4237

Borland Grover Clinic
PO Box 919312
Orlando, FL 32891-0001

CN Grier DDS Inc.

8383 Baymeadows Way

Boggs Bldg., Ste A
Jacksonville, FL 32256-8289

Capital Mngmnt Srvcs, LP
for Jefferson Capital Sys
698 1/2 South Ogden St
Buffalo, NY 14206-2317

Certegy Payment Recovery Svs
for Ashley Stewart 184

11601 Roosevelt Blvd.

Saint Petersburg, FL 33716-2202

Page 11 of 15

lst Progress/Stequity
PO Box 84010
Columbus, GA 31908-4010

AIS Services LLC

for HSBC Auto Fin.

50 California St

San Francisco, CA 94111-4612

Alachua County fir/Rescue
PO Box 5038
Gainesville, FL 32627-5038

Amcol Systems Inc

for St. Luke's Hosp

111 Lancewood Rd
Columbia, SC 29210-7523

American Web Loan
522 N 14th St.
Ponca City, OK 74601-4654

Avis Processing Srvcs
PO Box 956649
Saint Louis, MO 63195-6649

CBO-FIRST COAST PRIMARY CARE
PO Box 61148
Jacksonville, FL 32236-1148

CPS Security

for Winn Dixie

PO Box 782408

San Antonio, TX 78278-2408

Central Credit Srvcs LLC
for Regional Accept Corp
2 Corporate Hills Dr
Saint Charles, MO 63301

Chase
PO Box 15298
Wilmington, DE 19850-5298

 

CaSe 3219-bk-00367-.]AF DOC 7 Filed 02/05/19

City of Jacksonville
117 West Duval Street Ste. 480
Jacksonville, FL 32202-5721

Convergent Outsourcing Inc
for Regions Bank

10750 Hammerly Blvd #200
Houston, TX 77043-2317

Credit Collection Srvcs
for Quest Diagnostics
PO Box 55126

Boston, MA 02205-5126

Credit Protection Asso
for Comcast

One Galleria Tower
Dallas, TX 75240

Diversified Consult, Inc.
for Vonage

PO Box 551268

Jacksonville, FL 32255-1268

Duval County Tax Collector
231 Forsyth St. #130
Jacksonville FL 32202-3380

Enhanced Recovery

for Comcast

PO Box 23870

Jacksonville, FL 32241-3870

Espling Jewelers
9825 40 San Jose Blvd
Jacksonville, FL 32257-5489

First Coast Med Assoc

13241 Bartram Pakr Blvd

Ste 413

Jacksonville, FL 32258-5237

Franklin collection Sv
for ATT

2978 W Jackson St
Tupelo, MS 38801-6731

City of Jax Fir Res
PO Box 863005
Orlando, FL 32886-3005

Credit Coll

for Progressive Ins Co.

PO Box 9134

Needham Heights, MA 02494-9134

Credit Managment LP

for Comcast

4200 International Pkwy
Carrollton, TX 75007-1912

D.C. Higginbotham
925 Forest St.
Jacksonville, FL 32204-2839

Dr. Bernadette Kelley
2504 Beauthberry Cir E
Jacksonville, FL 32246-1349

ER Med Specialist of Jax
for FirstPoint Collection
PO Box 26140

Greensboro, NC 27402-6140

Enterprise
PO Box 801988
Kansas City, MO 64180-1988

Financial Corporation of
Amerlca for HNI Med Srvcs
PO Box 203500

Austin, TX 78720-3500

First Premier Bank
PO Box 5529
Sioux Falls, SD 57117-5529

GM Financial
PO Box 181145
Arlington, TX 76096-1145

Page 12 of 15

Coastline Fed Credit Union
4651 Emerson St.
Jacksonville, FL 32207-4920

Credit Coll/USA

for Dr. A. Skigen

PO Box 873

Morgantown, WV 26507-0873

Credit One Bank
PO Box 60500
City of Industry, CA 91716-0500

Day Investment & Consulting
888 Foster City Blvd, Apt Al
Foster City, CA 94404-2201

Duval County Tax Collector
231 E. Forsyth St.
Jacksonville, FL 32202-3361

Encircle Collections In
for Serrano Pain & Body
1691 Nw 107th Ave
Miami, FL 33172-2707

Equable Ascent Fin.
1120 W. Lake Cook Rd Ste
Buffalo Grove, IL 60089-1970

First Coast Cardiovas
Institue

Po Box 551308

Jacksonville, FL 32255-1308

Florida Dept. of Revenue
Bankruptcy Unit

P.O. Box 6668

Tallahassee, FL 32314-6668

Giove Law Office, P.C
Check n Go
PO Box 844
Amherst, NY 14226-0844

 

Global Payments Check
PO Box 61158
Chicago, IL 60666

IC System, Inc.

for AT&T

PO Box 64437

Saint Paul, MN 55164-0437

JP Morgan Chase Bank AS ELT
for Educational Credit
Management Corp.

PO Box 16408

Saint Paul, HN 55116-0408

(p)vysm caran nixon
Pc_) Box 45085
JAcxsoanLz n 32232-5085

Law Office of

Robert C. Davis, PA

24 North Market St.

Suite 301A

Jacksonville, FL 32202~2810

MAE Collection Srvc
134 S Tampa St.
Tampa, FL 33602-5354

MJ Altman CO., Inc.

for St Vincents Patholkogy
PO Box 3070

Ocala, FL 34478-3070

Mciver Urological Clinic
PO Box 830469
Birmingham, AL 35283-0469

Metlife Auto & HOme
90 Box 41753
Philadelphia, PA 19101-1753

National Credit Adjusters
for Check n Go

PO Box 3023

Hutchinson, KS 67504-3023

CaSe 3219-bk-00367-.]AF DOC 7 Filed 02/05/19

HSBC Auto Fin
PO Box 17904
San Dieqo, CA 92177-7904

IRS
PO Box 7346
Philadelphia, PA 19101-7346

Jacksonville Clinic
P0 Box 551308
Jacksonville, FL 32255-1308

(p)JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLGUD MN 56302-7999

Lin's Electric Inc.
3840 Magill Rd
Jacksonville, FL 32220-3228

MG Credit

for Borland Groover

5115 San Juan Ave
Jacksonville, FL 32210-3137

MSB
PO Box 16755
Austin, TX 78761-6755

Med Busi Bur

for Diagnostic Imaging PA
1460 Renaissance Dr

Park Ridge, IL 60068-1349

Midland Credit Mngmnt, Inc
for Asset Acceptance LLC
PO Box 2036

Warren, MI 48090-2036

Navient
PO Box 9533
Wilkes Barre, PA 18773-9533

Page 13 of 15

HSN
PO Box 9090
Clearwater, FL 33758-9090

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Jacksonville Ortho Inst
PO Box 34429
Seattle, WA 98124-1429

Law 0ffice of

Palmer, REifler & Assoc.
for Winn Dixie

PO Box 607774

Orlando, FL 32860-7774

Loan Max LLC
1320 Boone Ave. Ext
Kingsland, GA 31548-6511

MG Credit

for NOrmandy Dentistry

5115 San Juan Ave.
Jacksonville, FL 32210-3137

Mark E. Gelfand, Esq.

for Signet Diagnostic
Imaging N. FL

560 South Broadway
Hicksville, NY 11801-5013

Merchants Assoc Coll
Divison, Inc

for Shands Jax

134 S. Tampa St
Tampa, FL 33602-5354

NCO Financial Systems Inc
for Wachovia

507 Prudential Rd
Horsham, PA 19044-2308

Navy Fed CU
PO Box 3000
Merrifield, VA 22119-3000

 

CaSe 3219-bk-00367-.]AF DOC 7 Filed 02/05/19

Normandey Déntistry
7885 Normandy Blvd
Jacksonville, FL 32221~6640

Panatte LLC
228 Park Ave. South
New York, NY 10003-1502

(p)PROFESSIONAL DEBT MEDIATION
7948 BAYMEADOWS WAY

ZND FLOOR

JACKSONVILLE FL 32256-8539

(p)PROG LEASING LLC
256 WEST DATA DRIVE
DRAPER UT 84020-2315

Regicnal Acceptance CO
1420 E. Fire Tower Rd Ste
Greenville, NC 27858-4139

Signet Diagnostic Imaging
N. FL

PO Box 30002

New York, NY 10087-0002

St. Vincent’s Primary Care
P0 Box 86438
Orlando, FL 32886-0001

The Law Ofices of Bennett &
Deloney, P.C.

PO Box 190

Midvale, UT 84047-0160

UTA
3200 Executive Way
Hollywood, FL 33025-3930

Westgae,Resorts
2801 Old Winter Garden Rd
Ocoee, FL 34761-2965

Nthrive

UF Health Jax

c/o n Thrive

4500 Salisbury Rd, Ste 460
Jacksonville, FL 32216-0954

(p)PERITUS PORTFOLIO SERVICES
PO BOX 141419
IRVING TX 75014-1419

Progressive
PO Box 105428
Atlanta, GA 30348-5428

Providian
4940 Johnson Dr
Pleasanton, CA 94588-3308

Regionl Acceptance Corp.
PO Box 1847
Wilson, NC 27894-1847

Southeast Orthopedic Spec
Dept 866

PO Box 850001

orlando, FL 32885-0001

Suburban Credit Corp.

for ER Medical Specialist
PO Box 30640

Alexandria, VA 22310-8640

Transworld Systems Inc
500 Virginia Dr, Ste 514
Fort Washington, PA 19034-2707

United States Attorney
300 North Hogan St Suite 700
Jacksonville, FL 32202-4204

Douglas C Higginbotham +
925 Forest St¢
Jacksonville, FL 32204-2839

Page 14 of 15

O.P.A.A.
PO Box 313
Orange Park, FL 32067-0313

Precision Imaging Center
PO Box 371863
Pittsburgh, PA 15250-7863

Progressive Finance
11629 Suth 700 East, #250
Draper, UT 84020

RJM Acq LLC
for Compass Bank

575 Underhill Blvd Ste 2
Syosset, NY 11791-3426

Santander Consumer USA, Inc.
PO Box 961245
Fort Worth, TX 76161-0244

St Vencent's Med Cntr
Riverside

PO JBox 864917
Orlando, FL 32886-4917

Sunbelt Crdt
SFC Central
Bankruptcy PO Box 811
Spartanburg, SC 29304

UF Health-Jax
PO Box 830270
Birmingham, AL 35283-0270

Wells Fargo Bank, N.A
PO Box 19657
Irvine, CA 92623-9657

United States Trustee - JAX 13/7 7+
Office of the United States Trustee
George C Young Federal Buildlng

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

 

Case 3:19-bk-00367-.]AF Doc 7 Filed 02/05/19 Page 15 of 15

Douglas W Neway + Note: Entries with a '+’ at the end of the
Post Office Box 4308 name have an email address on file in CMECF
Jacksonville, FL 32201-4308

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 0.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4).

AmeriCredit Cap One Jax Navy FCU

PO Box 183853 PO box 85520 PO Box 45085

Arlington, TX 76096 Richmond, VA 23285 Jacksonville, FL 32232
Jefferson Peritus Portfolio Professional Debt

for Compass Bank Svs. II, LLC for Florida Payroll Advance
16 McLeland Rd PO Box 141419 7948 Baymeadows Way

Saint Cloud, MN 56303 Irving, TX 75014 Jacksonville, FL 32256

Progressive Finance
11629S. 700th E.
Ste 750

Draper, UT 84020

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Jerry A. Funk (d)Asset Acceptance LLC (d)Dr. Bernadette Kelley
Jacksonville c/o rodolfo J. Miro 2504 Beauthberry Cir. E
PO Box 9059 Jacksonville, FL 32246-1349

Brandon, FL 33509-9059

(u)Southeast Orthoedic Spec End of Label Matrix

Dept 866 Mailable recipients 121
Bypassed recipients 4
Total 125

 

